A justice of the peace issued a warrant, returnable before the recorder, charging the defendant with an assault with a knife on John Smith. Upon conviction in the recorder's court, the defendant appealed to the Superior Court; and before any evidence was offered, the court granted a motion, made by the State, to amend the warrant so as to make it read, "assault with a deadly weapon and serious injury." The solicitor drafted the amendment; it was not read or exhibited to the defendant or his counsel, but the defendant did not request either the reading or the exhibition of the amendment. The defendant was tried upon the charge of an assault with a deadly weapon and an assault, whereby serious bodily injury was inflicted.
The jury returned for its verdict, "Guilty of assault, serious injury inflicted." It was adjudged that the defendant be confined in jail for twelve months and assigned to work on the roads.
All the exceptions are based, directly or indirectly, on the single proposition that the warrant as amended is not sufficient to sustain the verdict. The exceptions cannot be sustained. The amended warrant charges the defendant not only with an assault with a deadly *Page 804 
weapon, but with an assault, whereby serious damage was done, and sets forth with sufficient particularity the nature and extent of the serious damage or injury alleged to have been inflicted. C. S., 1481, 4215; S. v.Huntley, 91 N.C. 617; S. v. Cunningham, 94 N.C. 824; S. v. Shelley,98 N.C. 673.
We find
No error.